Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morikami et al. (US 2018/0043606).
Regarding claim 1, Morikami discloses that, as illustrated in Figs. 1-6, a blow molding device, comprising:
a tubular-shaped nozzle (Fig. 1, item 15 in item 13);
a pressurized fluid supply source (Fig. 1, item 18) configured to supply a pressurized incompressive fluid to the nozzle ([0028]); 
 a tubular-shaped sealing body (Fig. 1, item 20) configured to be displaced in an up-and-down direction between a closing position (as shown in Fig. 1) in which the sealing body closes the nozzle and an opening position (as shown in Fig. 4) in which the sealing body opens the nozzle; and 
a stretching rod (Fig. 1, item 21) surrounded by the sealing body and configured to be displaced in the up-and-down direction (as shown), wherein

Morikami discloses that the nozzle 15 is provided with a drawing-in hole (Figs. 2-3, item 35) extending from one end (the bottom/lower end of item 35) to another end (the top/upper end of item 35), 
the one end being open at a lower end of the nozzle, and the other end being open at the outer circumferential surface of the nozzle (as shown), and
the nozzle is provided with a drawing-in path (Fig. 1, item 32) configured to communicate with the other end of the drawing-in hole when the sealing body is in the closing position (as shown in Fig. 1), and wherein
the blow molding device further comprises a fluid drawing-in source (Fig. 1, item 33; the suction pump 33 ([0042])) configured to draw in the incompressive fluid from the drawing-in path (as shown in Fig. 6).
However, Morikami does not disclose that the tubular wall is provided a drawing-in hole.
Morikami discloses the claimed invention except for the drawing-in hole being reversed or rearranged and disposed in the tubular wall of the sealing body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Morikami to reverse or rearrange the location of the drawing in hole, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been 
 Regarding claim 2, Morikami discloses that, as illustrated in Figs. 1-3, in the blow molding device the nozzle (Fig. 3, item 15) is provided with a plurality of the drawing-in holes (Fig. 3, item 35 (multiple holes)) arranged at an interval in a circumferential direction (as shown), and
the outer circumferential wall (surface) of the nozzle is provided a circumferential groove (as shown in Fig. 1, the inner end of the path 32 is facing one portion of the circumferential groove) to which the other end of each of the plurality of the drawing-in holes is open.
Morikami discloses the claimed invention except for the drawing-in holes being reversed and disposed in the tubular wall of the sealing body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse Morikami, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the drawing-in holes from the nozzle to the sealing body for the purpose of imparting an alternative design of the nozzle unit.
Regarding claims 4, 6, Morikami discloses that, as illustrated in Figs. 1-2, in the blow molding device the nozzle includes a tubular-shaped nozzle tip (Fig. 2, item 15a), and
the lower end of the tubular wall (Fig. 1, item 20b) is positioned flush with a lower end of the nozzle tip when the sealing body is in the closing position (as shown in Fig. 1).
Claims 3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morikami et al. as applied to claim 1 above, further in view of Okuyama et al. (WO2017090339, Claimed Priority on November 27, 2015, English version based on US 20180290366).
Regarding claims 3, 5, Morikami discloses that, as illustrated in Fig. 1, in the blow molding device the lower end of the tubular wall (Fig. 2, item 20b) has an annular flat surface (as shown in Fig. 2) around an entire circumference thereof. However, Morikami does not disclose that the annular flat surface being inclined upward toward an outer side in a radial direction instead of an inner side in a radial direction.
In the same field of endeavor, blow molding, Okuyama discloses that, as illustrated in Figs. 1-2, the lower end of the tubular wall of the sealing body 27 has the annular inclined surface being inclined upward toward an inner side in a radial direction. The claimed the annular inclined surface of the tubular wall of the sealing body is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a inclined surface configured to work with the stretching rod to provide an extra sealing function comes from Okuyama itself.
 Regarding claims 7-8, Morikami discloses that, as illustrated in Figs. 1-2, in the blow molding device the nozzle includes a tubular-shaped nozzle tip (Fig. 2, item 15a), and
the lower end of the tubular wall (Fig. 1, item 20b) is positioned flush with a lower end of the nozzle tip when the sealing body is in the closing position (as shown in Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742